Simpson, J., concurring: I concur in the conclusion of the Court, but I cannot embrace all its reasoning. In obeisance to the principle of stare decisis, the Court asserts that this case is distinguishable from our decision in Estate of James Mead Vermilya, 41 T.C. 226 (1963). I do not agree. Here, we are adopting a different interpretation of the term “interest in property” as used in section 2056(b) (1) (A), and to that extent, we are overruling Vermilya. In Vermilya;, as well as in tlie case before us, we bad to examine State law to determine the rights and obligations created by mutual wills. In Yerrmlya, the Court indicated that in the case of a devise of specific property, the contract 'beneficiary bad rights which could not be abrogated by the surviving spouse, and that the rights of the contract beneficiary constituted an “interest in property” within the meaning of section 2056(b) (1) (A). The Court’s findings as to the rights of the contract beneficiary in the case of the general devise are less specific, but it is clear that under Minnesota law the beneficiary had some rights restricting the rights of the surviving spouse with respect to the property; but the Court found that such rights of the contract beneficiary did not constitute an interest in property under section 2056(b) (1) (A). In the case before us, the Court had to ascertain the rights of the surviving spouse and the contract beneficiary under New York law. The Court’s findings with respect to such rights are more elaborate than in Vermilya, but there is nothing inconsistent with the findings as to Minnesota and New York law in this respect. Both opinions recognize that there are some restrictions on the surviving spouse and that the contract beneficiary has some rights with respect to the property. Yet, the Court now considers that those rights of the contract beneficiary constitute an interest in property under section 2056(b) (1) (A). The different conclusions in the two cases do not result from different interpretations of State law; rather, the difference results from a different interpretation of section 2056(b) (1) (A) as to what constitutes an interest in property. In Vermilya, the Court apparently thought that the rights of a contract beneficiary, in the case of a general devise, did not constitute an interest in property since they did not pertain to specific identifiable property, but the Court now takes the position that such rights do constitute an interest in property even though there is no right to receive the specific property devised by the decedent. In my opinion, the interpretation of “interest in property” now adopted by the Court properly carries out the legislative purpose, but we should recognize that we are overruling the interpretation of such term included in the Vermilya opinion. IewiN, /., agrees with this concurring opinion.